ITEMID: 001-70534
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF SZCZECINSKI v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses (domestic proceedings) - claim dismissed
JUDGES: Nicolas Bratza
TEXT: 4. The applicant was born in 1951 and lives in Sławno, Poland.
5. On 5 August 1993 the Housing Co-operative “Wybrzeże” lodged a compensation claim with the Sławno District Court (Sąd Rejonowy) claiming the amount of 27,880,200 old Polish zlotys from the applicant for unpaid interest on a loan.
6. On 29 October and 9 November 1993 the court held hearings. On 30 November 1993 the Sławno District Court gave judgment. The applicant appealed.
7. On 18 May 1994 the Słupsk Regional Court (Sąd Wojewódzki) quashed the contested judgment and referred the case to the first-instance court.
8. On 22 November 1996 the District Court held a hearing.
9. On 11 December 1996 the plaintiff increased the amount of the claim. Accordingly, the case had to be transmitted to the Słupsk Regional Court, which was now competent to examine it.
10. The court held hearings on the following dates: 19 May 1997, 6 October 1997, 22 April 1998, 20 May 1998, 10 June 1998 and 14 September 1998.
11. On 19 August 1997 an expert submitted his opinion to the court.
12. On 23 September 1998 the Słupsk Regional Court gave judgment. The applicant appealed. On 17 February 1999 the Gdańsk Court of Appeal (Sąd Apelacyjny) dismissed his appeal and upheld the first-instance judgment.
13. On 23 February 1999 the applicant asked the Gdańsk Court of Appeal to be served with a copy of the judgment. On 28 July 1999 it was served on the applicant.
14. On 30 August 1999 the applicant lodged a cassation appeal with the Supreme Court. On 8 February 2001 the Supreme Court rejected his appeal, considering that the applicant had failed to satisfy the procedural requirements set out in Polish law.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
